Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-25-2005

In Re: Rite Aid Corp
Precedential or Non-Precedential: Precedential

Docket No. 03-2914




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Rite Aid Corp " (2005). 2005 Decisions. Paper 1491.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1491


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                          February 15, 2005
                                    No. 03-2914

                            In Re: Rite Aid Corporation Securities Litigation

                     Plaintiff Class Member/Objector Walter Kaufman, Appellant

                              (ED of PA Nos. MDL 1360 & 99-cv-01349)

Present: SCIRICA, Chief Judge, FISHER and ALARCON, Circuit Judges.

              Letter dated 2/3/05 which the Court may wish to construe as a Motion by
              Appellees, John Tang, et al., to amend the Court’s Opinion.

                                                                /s/ Gayle Burr
                                                                Gayle Burr 267-299-4921
                                                                Case M anager
Precedential Reported Opinion issued on 1/26/05 Vacating and Remanding; Mandate due to
issue on 2/17/05; Responses due on 2/28/05.
                                           ORDER
       The foregoing letter dated February 3, 2005, construed by the Court as a motion by appellees,
John Tang, et al., to amend the Court’s Opinion is granted. It is hereby ordered that the opinion in the
above case, filed January 26, 2005, be amended as follows:

       Page 2: Insert the names
                     WILLIAM C. FREDERICKS, ESQUIRE
                     CHRISTIAN P. SIEBOTT, ESQUIRE
                     ANN M. LIPTON, ESQUIRE
               after DAVID J. BERSHAD, ESQUIRE and before Milberg Weiss Bershad & Schulman

       Page 3, second paragraph, first sentence, which read:
               The District Court awarded class counsel, consisting of co-lead counsel Berger &
               Montague, P.C., Milberg Weiss Bershad & Lerach LLP and other firms representing the
               class, $31.6 million or 25% of the KPMG settlement fund.
       shall read:
               The District Court awarded class counsel, consisting of co-lead counsel Berger &
               Montague, P.C., Milberg Weiss Bershad & Schulman LLP and other firms representing
               the class, $31.6 million or 25% of the KPMG settlement fund.

                                                        BY THE COURT,

                                                        /s/ Anthony J. Scirica
                                                        Chief Judge

Dated: February 25, 2005
In Re: Rite Aid Corporation Securities Litigation
Page Two
No. 03-2914
ghb/cc: Lawrence W. Schonbrun, Esq.
        (David J. Bershad, Esq.
          William C. Fredericks, Esq.
          Christian P. Siebott, Esq.
          Ann M. Lipton, Esq.
         (Carole Broderick, Esq.
          Sherrie R. Savett, Esq.
          Robin Switzenbaum, Esq.